Appeal by defendant from a judgment of the Supreme Court, Kings County (Schwartzwald, J.), rendered June 10, 1981, convicting him of criminal possession of a weapon in the third degree, upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing, of defendant’s motion to suppress physical evidence. By order dated November 1, 1982, this court reversed the judgment, on the law, granted the motion to suppress, and dismissed the indictment (People v Rivera, 90 AD2d 778). On November 23, 1983, the Court of Appeals reversed that order and remitted the case to this court for determination of the facts (People v Rivera, 60 NY2d 910).
Judgment affirmed. (See People v Phiefer, 43 NY2d 719).
The case is remitted to the Supreme Court, Kings County, for further proceedings pursuant to CPL 460.50 (subd 5). Mollen, P. J., Lazer, Mangano and Brown, JJ., concur.